Citation Nr: 9905183	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-33 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an automobile and adaptive equipment, or for 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from July 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran does not have loss or permanent loss of use of 
one or both feet or one or both hands, permanent impairment 
of vision of both eyes, or ankylosis of one or both knees or 
hips due to service connected disabilities.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance with adaptive equipment, or 
adaptive equipment only have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 1991); 38 C.F.R. §§ 3.808, 4.63 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to financial 
assistance for the purchase of an automobile and adaptive 
equipment, or adaptive equipment only.  He argues that he is 
no longer able to walk for more than a few steps as a result 
of his service connected right knee disability, and notes 
that he uses either an electric scooter or a wheelchair.  The 
veteran further notes that he has service connected 
disabilities of both shoulders, which makes it difficult to 
load his electric scooter or wheelchair into the trunk of his 
current car.  He believes that as it is his service connected 
disabilities which limit his mobility, he deserves assistance 
with the purchase of a van with an electric lift, or the 
purchase of just an electric lift to put into his own van.

In general, financial assistance may be available to a 
veteran for the purchase of an automobile and adaptive 
equipment or adaptive equipment only.  38 U.S.C.A. §§ 3901, 
3902 (West 1991).  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. 3902 
and of basic entitlement to necessary adaptive equipment will 
be made where the claimant meets certain requirements 
pertaining to his active service, nature of his disability, 
and certification as to who will use the automobile.  The 
provisions concerning the nature of the veteran's disability 
are the most relevant at this time.  In order for the veteran 
to receive assistance in the purchase of an automobile and 
adaptive equipment, one of the following must exist and be 
the result of injury or disease incurred or aggravated during 
active military, naval or air service; loss or permanent loss 
of use of one or both feet; loss or permanent loss of use of 
one or both hands; or permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips must be present.  38 C.F.R. § 3.808 (1998).  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., nts of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 4.63 (1998).  

The record shows that service connection is in effect for a 
right total knee replacement, currently evaluated as 60 
percent disabling, for a left shoulder rotator cuff tear with 
limitation of motion, currently evaluated as 20 percent 
disabling, and for a right shoulder rotator cuff tear with 
limitation of motion, currently evaluated as 20 percent 
disabling.  The veteran has a combined disability evaluation 
of 80 percent.  

Private medical records dated from January 1992 to August 
1995 are contained in the claims folder.  These records show 
continued treatment and therapy for his right knee 
disability, as well as occasional treatment for his shoulder 
disabilities.  He requested a motorized cart in February 
1993, and this was felt to be a good idea by his doctor. 

The evidence for consideration includes the report of a VA 
examination conducted in September 1993.  The veteran had a 
history of two total knee replacements.  The right knee 
procedure had been complicated.  It had required four 
different procedures and had never worked well.  He still had 
much pain in the right knee and difficulty walking.  All of 
his present complaints were relative to his difficulty with 
his right knee prosthesis.  He was also noted to have 
undergone left knee replacement, and to have sustained 
injuries to both shoulders as a result of falls due to his 
right knee disability.  His shoulder disabilities had become 
worse due to the veteran's need to use a walker for his 
knees.  The veteran was also a diabetic, which was controlled 
with diet.  

On examination in September 1993, there was no swelling of 
the knee.  It was well-aligned, and tracking of the patella 
bilaterally was good and smooth except for a slight jog in 
the last few degrees of extension of the right knee.  There 
was bilateral quadriceps atrophy.  The knee was fairly 
stable, although there was some anterior-posterior laxity in 
the flexed position.  In the extended position, it was quite 
stable and strong.  There was some pain on forced extension 
of the knee.  The right knee had range of motion from zero to 
120 degrees, with pain on the extremes of motion when gently 
forced.  The shoulders had tenderness over the humeral head 
bilaterally, and pain on all of the extremes of what motion 
was available.  The right shoulder had forward elevation to 
100 degrees, lateral elevation or adduction to 75 degrees, 
external rotation to 45 degrees, and internal rotation to 45 
degrees.  All of the motions were accompanied by apparent 
pain and discomfort.  The left shoulder had 90 degrees of 
forward elevation, 60 degrees of adduction, 40 degrees of 
external rotation, and 20 degrees of internal rotation, with 
expressions of pain and discomfort.  There was a grating 
sensation in both shoulders.  The diagnoses included 
bilateral total knee replacement secondary to arthritis of 
the knees, generally good results, but with feelings of 
instability.  

Private medical records from October 1993 state that the 
veteran was at about the same level from the standpoint of 
his right knee.  The examiner believed the veteran had 
totally plateaued for this disability.  February 1994 records 
show that the veteran continued to have problems with right 
knee buckling.  The examiner believed that this was related 
to residual and long term weakness, and that peripheral 
neuropathy was a possible component.  August 1994 records 
state that the examiner was concerned with the veteran's 
balance problems.  In August 1995, the examiner said that the 
veteran continued to deteriorate in general with his physical 
condition.  He was relegated most of the time to a wheelchair 
or similar device.  He had some areas of pain about the right 
knee but, radiographically, no apparent alteration in 
position of components.  

The veteran underwent an additional VA orthopedic examination 
in March 1998.  He gave a history of an injury to his right 
knee during service, and after some initial success in 
treatment, progressive difficulties with his right knee since 
discharge.  The veteran had undergone a total right knee 
replacement in 1989, which led to equilibrium problems.  He 
had also undergone a patellar replacement, a lateral release, 
and a knee revision.  His pain symptoms had improved, but he 
still had some problems with giving way.  The veteran had 
also sustained injuries to both shoulders due to falls, and 
his current shoulder symptoms included severe debilitating 
range of motion.  He required mobilization primarily by 
wheelchair because of his significant equilibrium problem and 
giving way of the right knee.  

The March 1998 examination found that the veteran did not 
appear to have right knee fusion at the present time.  He 
lacked approximately 12 degrees of full extension, but 
retained the maximum of 100 degrees of flexion.  Ligamentous 
support appeared to be fairly good, but there was a grossly 
positive drawer sign on the right side.  Neither of the 
shoulders had much motion.  He was able to externally and 
internally rotate from zero to 70 degrees bilaterally.  He 
was able to flex both shoulders to approximately 100 degrees 
with considerable exertion, and abduct both shoulders to 
approximately 80 degrees.  He had fairly good extension of at 
least 25 degrees.  The diagnostic impression was history of 
injury to the right knee, with postoperative status multiple 
surgical procedures, ultimately ending in right total knee 
replacement and subsequent multiple surgical procedures for 
correction of pain, including arthroscopy, lateral release, 
revision, and patella replacement.  The diagnostic impression 
also included a history of injury to both shoulders with 
bilateral rotator cuff tears presently manifested by rather 
marked diminished range of motion bilaterally.  An X-ray 
study conducted at this time showed a normal right total knee 
arthroplasty.

The Board is unable to find that the veteran meets the 
criteria for entitlement to an automobile and adaptive 
equipment, or for adaptive equipment only.  The veteran is 
not service connected for any disability of the eyes.  
Although the veteran has significant shoulder disabilities, 
as is reflected by their current evaluations, he does not 
have a service connected hand disability.  The evidence does 
not show loss of use of one or both hands.  There is no 
evidence that the acts of grasping or manipulation have been 
affected, no evidence of complete ankylosis of any of the 
joints of either arm, and no evidence of shortening of either 
arm.  Similarly, while the veteran has a right knee 
disability that is productive of significant impairment, he 
does not have a service connected right foot disability.  He 
does not have ankylosis of the knee, he retains most of the 
range of motion of his knee, and he has fairly good 
ligamentous support.  While the veteran continues to have 
some giving way problems with the knee which is apparently 
due to weakness, the evidence does not demonstrate that his 
current level of balance and propulsion could be accomplished 
equally well by an amputation stump with prosthesis.  
Finally, the evidence does not show complete paralysis of the 
popliteal nerve or a 31/2 shortening of the leg.  Therefore, 
entitlement to financial assistance in the purchase of an 
automobile or for adaptive equipment is not merited.  


ORDER

Entitlement to an automobile and adaptive equipment, or for 
adaptive equipment only is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

